Exhibit 10.2

Separation Agreement and Release

This Separation Agreement and Release (“Agreement”) is made by and between
Nithya Desikan (“Executive”) and Rhythm Pharmaceuticals, Inc. (the “Company”)
(collectively referred to as the “Parties” or individually referred to as a
“Party”).  

WHEREAS, the Parties have previously entered into an employment offer letter
agreement, dated as of September 13, 2017 (the “Offer Letter”) and an Employee
Proprietary Information, Inventions, Non-Competition and Non-Solicitation
Agreement, dated as of July 24, 2017 (the “Restrictive Covenants Agreement”);  

WHEREAS, Executive’s employment with the Company terminated effective September
30, 2020 (the “Separation Date”);

WHEREAS, in connection with Executive’s termination of employment, the Parties
wish to resolve any and all disputes, claims, complaints, grievances, charges,
actions, petitions, and demands (collectively, “Claims”) that Executive may have
against the Company and any of its direct or indirect subsidiaries and
affiliates, and any of its or their respective current and former officers,
directors, equity holders, managers, employees, agents, investors, attorneys,
shareholders, administrators, affiliates, benefit plans, plan administrators,
insurers, trustees, divisions, and subsidiaries and predecessor and successor
corporations and assigns (collectively, the “Releasees”), including, but not
limited to, any and all Claims arising out of or in any way related to
Executive’s employment with or separation from the Company but, for the
avoidance of doubt, nothing herein will be deemed to release any rights or
remedies in connection with Executive’s ownership of the Vested Equity (as
defined below) or Executive’s right to indemnification by the Company or any of
its affiliates pursuant to contract, directors’ and officers’ insurance, the
Company’s amended and restated certificate of incorporation or amended and
restated bylaws or applicable law (collectively, the “Retained Claims”).

NOW, THEREFORE, in consideration of the severance payments and benefits
described herein, and in consideration of the mutual promises made herein, the
Company and Executive hereby agree as follows:

1.Termination. Executive’s employment with the Company terminated effective as
of the Separation Date.  Effective as of the Separation Date, Executive ceased
to serve as Chief Commercial Officer of the Company and in any other officer,
employee, advisor or other position with the Company.

2.Payments and Benefits; Equity Awards.  

(a)To the extent not already paid, the Company shall pay or provide to Executive
the sum of: (i) the portion of Executive’s annual base salary earned through the
Separation Date but not yet paid, (ii) any reimbursable expenses incurred by
Executive as of the Separation Date and owed to Executive under the Company’s
expense reimbursement policies, (iii) accrued but unused paid time off through
the Separation Date, and (iv) any vested benefits accrued under any employee
benefit plans, programs or arrangements of the Company as of the Separation
Date, which shall be payable in accordance with the terms and conditions of such
employee benefit plans, programs or arrangements.



--------------------------------------------------------------------------------

(b)Subject to Executive’s continued compliance with this Agreement and the
Restrictive Covenants Agreement, Executive will receive the following payments
and benefits:
(i)Executive will receive continued payment of Executive’s base salary at the
rate in effect as of the Separation Date during the nine (9) months following
the Separation Date (the “Severance Period”), payable in substantially equal
installments in accordance with the Company’s standard payroll policies, less
applicable withholdings, with such installments to commence on the first payroll
date following the date this Agreement becomes effective and irrevocable in
accordance with Section 9 below and with the first installment to include any
amount that would have been paid had this Agreement been effective and
irrevocable on the Separation Date;
(ii)If Executive timely elects continued medical insurance coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”) for
Executive and Executive’s covered dependents under the Company’s group health
plans, then the Company shall pay or reimburse the COBRA premiums necessary to
continue Executive’s and Executive’s covered dependents’ medical insurance
coverage in effect on the Separation Date until the earlier of (A) the end of
the Severance Period and (B) the date Executive ceases to be eligible for COBRA
continuation coverage for any reason.  Notwithstanding the foregoing, if at any
time the Company determines  that it cannot provide the foregoing benefit
without potentially violating applicable law (including, without limitation,
Section 2716 of the Public Health Service Act), the Company will not be
obligated to make any such payments or reimbursements; and
(iii)Exhibit A to this Agreement sets forth each stock option (each, an
“Option”) and restricted stock unit award of the Company held by Executive as of
the Separation Date (collectively, the “Equity Awards”). Notwithstanding any
contrary terms of the documents governing any Equity Award, the Parties agree
that (A) each Equity Award will be deemed vested as of the Separation Date to
the extent set forth on Exhibit A (such vested portion, the “Vested Equity” and
the vested portion of each Option, a “Vested Option”); (B) each Vested Option
that is an incentive stock option will remain outstanding and exercisable as set
forth in the documents governing the Option; (C) each Vested Option that is a
nonqualified stock option will remain outstanding and exercisable until the
earlier of (x) the final expiration date of the Option set forth in the
documents governing the Option and (y) March 31, 2021 (provided that the Option
will remain subject to earlier termination in connection with a corporate
transaction or event in accordance with the documents governing the Option); and
(C) the portion of each Option that is shown on Exhibit A as unvested as of the
Separation Date was forfeited and terminated for no consideration as of the
Separation Date.

3.Release of Claims.  Executive agrees that, other than with respect to the
Retained Claims, the foregoing consideration represents settlement in full of
all outstanding obligations owed to Executive by the Releasees.  Executive, on
Executive’s own behalf and on behalf of any of Executive’s affiliated companies
or entities and any of Executive’s or their respective heirs, family members,
executors, agents and assigns, other than with respect to the Retained Claims,
hereby and forever releases the Releasees from, and agrees not to sue
concerning,

2



--------------------------------------------------------------------------------

or in any manner to institute, prosecute, or pursue, any Claim, whether
presently known or unknown, suspected or unsuspected, that Executive may possess
against any of the Releasees arising from any omissions, acts, facts, or damages
that have occurred up until and including the date Executive signs this
Agreement, including, without limitation:

(a)any and all Claims relating to or arising from Executive’s employment or
service relationship with the Company or any of its direct or indirect
subsidiaries or affiliates and the termination of that relationship;

(b)any and all Claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of any shares of stock or other equity interests of
the Company or any of its affiliates, including, without limitation, any Claims
for fraud, misrepresentation, breach of fiduciary duty, breach of duty under
applicable state corporate law, and securities fraud under any state or federal
law;

(c)any and all Claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

(d)any and all Claims for violation of any federal, state, or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Rehabilitation Act of 1973; the Americans with
Disabilities Act of 1990; the Equal Pay Act; the Fair Credit Reporting Act; the
Age Discrimination in Employment Act of 1967 (the “ADEA”); the Older Workers
Benefit Protection Act; the Employee Retirement Income Security Act of 1974; the
Worker Adjustment and Retraining Notification Act; the Family and Medical Leave
Act; the Sarbanes-Oxley Act of 2002; and the Massachusetts Fair Employment
Practices Act;

(e)any and all Claims for violation of the federal or any state constitution;

(f) any and all Claims arising out of any other laws and regulations relating to
employment or employment discrimination;

(g)any Claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Executive as a result of this Agreement;

(h)any and all Claims arising out of the wage and hour and wage payment laws and
regulations of the state or states in which Executive has provided service to
the Company or any of its affiliates, including without limitation the
Massachusetts Payment of Wages Law; and

(i)any and all Claims for attorneys’ fees and costs.

3



--------------------------------------------------------------------------------

Executive agrees that the release set forth in this Section shall be and remain
in effect in all respects as a complete general release as to the matters
released.  This release does not release (i) Executive’s right to report
possible violations of federal law or regulation to any governmental agency or
entity in accordance with the provisions of and rules promulgated under any
whistleblower protection provisions of state or federal law or regulation
(including Executive’s right to receive an award for information provided to any
such government agencies or entities), (ii) Executive’s right to file a charge
with or participate in a charge, investigation or proceeding by the Equal
Employment Opportunity Commission, or any other local, state, or federal
administrative body or government agency that is authorized to enforce or
administer laws related to employment, against the Company (with the
understanding that Executive’s release of claims herein bars Executive from
recovering monetary or other individual relief from the Company or any Releasee
in connection with any charge, investigation or proceeding, or any related
complaint or lawsuit, filed by Executive or by anyone else on Executive’s behalf
before the federal Equal Employment Opportunity Commission or a comparable state
or local agency), (iii) Claims for any state unemployment insurance benefits or
disability insurance benefits pursuant to the terms of applicable state law,
(iv) Claims to continued participation in certain of the Company’s group benefit
plans pursuant to the terms and conditions of COBRA, (v) any other Claims that
cannot be released by private agreement under applicable law, but only to the
extent such Claims cannot be released under such law, (vi) Claims under this
Agreement or with respect to her vested Option, and (vii) the Retained Claims.  

4.Acknowledgment of Waiver of Claims under ADEA.  Executive understands and
acknowledges that Executive is waiving and releasing any rights Executive may
have under the ADEA, and that this waiver and release is knowing and voluntary.
 Executive understands and agrees that this waiver and release does not apply to
any rights or Claims that may arise under the ADEA after the date Executive
signs this Agreement.  Executive understands and acknowledges that the
consideration given for this waiver and release is in addition to anything of
value to which Executive was already entitled.  Executive further understands
and acknowledges that Executive has been advised by this writing that:  (a)
Executive should consult with an attorney prior to executing this Agreement; (b)
Executive has 21 days within which to consider this Agreement, and the Parties
expressly agree that such time period to review this Agreement shall not be
extended upon any material or immaterial changes to this Agreement; (c)
Executive has seven business days following Executive’s execution of this
Agreement to revoke this Agreement by delivering written notice to the Chief
Executive Officer of the Company; (d) this Agreement shall not be effective
until after the revocation period has expired; and (e) nothing in this Agreement
prevents or precludes Executive from challenging or seeking a determination in
good faith of the validity of this waiver under the ADEA, nor does it impose any
condition precedent, penalties, or costs for doing so, unless specifically
authorized by federal law.  In the event Executive signs this Agreement and
returns it to the Company in less than the 21-day period identified above,
Executive hereby acknowledges that Executive has freely and voluntarily chosen
to waive the time period allotted for considering this Agreement.

5.Restrictive Covenants Agreement; Non-Disparagement; Return of Property.  

4



--------------------------------------------------------------------------------

(a)Executive acknowledges that Executive remains bound by the Restrictive
Covenants Agreement, which is incorporated by reference herein as if re-executed
along with this Agreement.
(b)Executive agrees that Executive shall not disparage, criticize or defame the
Company, its affiliates and their respective affiliates, directors, officers,
agents, partners, stockholders, employees, products, services, technology or
business, either publicly or privately.     The Company similarly agrees that it
will instruct the current members of its board of directors and its current
named executive officers to not disparage, criticize or defame Executive, either
publicly or privately. Nothing in this Section 5(b) will prohibit disclosure of
information that is required to be disclosed to enforce the terms of this
Agreement or to comply with applicable law or order of a court or other
regulatory body of competent jurisdiction.
(c)Executive represents and warrants that Executive has returned to the Company
all files, memoranda, records, and other documents, and any other physical or
personal property which are the property of the Company and which Executive had
in Executive’s possession, custody or control at as of the Separation Date.

6.Severability.  In the event that any provision or any portion of any provision
hereof or any surviving agreement made a part hereof becomes or is declared by a
court of competent jurisdiction or arbitrator to be illegal, unenforceable, or
void, this Agreement shall continue in full force and effect without said
provision or portion of provision.

7.No Oral Modification.  This Agreement may only be amended in a writing signed
by Executive and the Chief Executive Officer of the Company.

8.Governing Law.  This Agreement shall be governed, construed, interpreted and
enforced in accordance with its express terms, and otherwise in accordance with
the substantive laws of the Commonwealth of Massachusetts, without reference to
the principles of conflicts of law of the Commonwealth of Massachusetts or any
other jurisdiction that would result in the application of the substantive laws
of any jurisdiction other than the Commonwealth of Massachusetts, and where
applicable, the laws of the United States. The venue for any action, suit or
other legal proceeding arising under or relating to any provision of this
Agreement shall be in Suffolk County, Commonwealth of Massachusetts, and the
Company and Executive each consent to the jurisdiction of such a court. The
Parties waive any and all rights to a trial by jury with respect to any action
arising hereunder.

9.Effective Date.  Executive has seven business days after Executive signs this
Agreement to revoke it by delivering written notice to the Chief Executive
Officer of the Company, and this Agreement will become effective upon expiration
of such seven business day period, so long as it has been signed by the Parties
and has not been revoked by Executive before that date.

10.Trade Secrets; Whistleblower Protections. In accordance with 18 U.S.C. §1833,
notwithstanding anything to the contrary in this Agreement, the Restrictive
Covenants Agreement or any other agreement between Executive and the Company or
any of its subsidiaries (together, the “Subject Documents”): (a) Executive will
not be in breach of any Subject Document, and shall not be held criminally or
civilly liable under any federal or state trade secret law (i) for the

5



--------------------------------------------------------------------------------

disclosure of a trade secret that is made in confidence to a federal, state, or
local government official or to an attorney solely for the purpose of reporting
or investigating a suspected violation of law, or (ii) for the disclosure of a
trade secret that is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal; and (b) if Executive files
a lawsuit for retaliation by the Company for reporting a suspected violation of
law, Executive may disclose the trade secret to Executive’s attorney, and may
use the trade secret information in the court proceeding, if Executive files any
document containing the trade secret under seal, and does not disclose the trade
secret, except pursuant to court order. Furthermore, the Parties agree that
nothing in the Subject Documents prohibits Executive from reporting possible
violations of federal law or regulation to any governmental agency or entity in
accordance with the provisions of and rules promulgated under any whistleblower
protection provisions of state or federal law or regulation or releases or
restrains Executive’s right to receive an award for information provided to any
such government agencies or entities.



11.Miscellaneous.  This Agreement represents the entire agreement of the Parties
regarding the subject matter hereof and supersedes in their entirety any prior
agreements, whether written or oral, regarding such subject matter, including
the Offer Letter, provided for the avoidance of doubt, that the Executive’s
obligations under the Restrictive Covenants Agreement shall survive and the
agreements governing the Equity Awards shall continue in effect as modified
hereby.  Executive understands and agrees that Executive executed this Agreement
voluntarily, without any duress or undue influence on the part or behalf of the
Company or any third party, with the full intent of releasing all of Executive’s
claims against the Company and all of the other Releasees as set forth in this
Agreement.  Executive acknowledges that:  (a) Executive has read this Agreement;
(b) Executive has not relied upon any representations or statements made by the
Company that are not specifically set forth in this Agreement; (c) Executive has
been represented in the preparation, negotiation, and execution of this
Agreement by legal counsel of Executive’s own choice or has elected not to
retain legal counsel; (d) Executive understands the terms and consequences of
this Agreement and of the releases it contains; and (e) Executive is fully aware
of the legal and binding effect of this Agreement.  The Company and Executive
acknowledge that the termination of the Executive’s employment with the Company
is intended to constitute an involuntary separation from service for the
purposes of Section 409A of the Internal Revenue Code of 1986, as amended, and
the related Department of Treasury regulations (collectively, “Section 409A”).
 For purposes of Section 409A, Executive’s right to receive any installment
payments under this Agreement will be treated as a right to receive a series of
separate payments and, accordingly, each such installment payment will at all
times be considered a separate and distinct payment.

[signature page follows]



6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.  

Dated: 9/30/2020

/s/ Nithya Desikan
Nithya Desikan







RHYTHM PHARMACEUTICALS, INC.



Dated: 9/30/2020

By: /s/ David P. Meeker
Name: David P. Meeker, M.D.
Title: President and Chief Executive Officer





--------------------------------------------------------------------------------

Exhibit A

Equity Awards



Grant Date

Award Type

Exercise Price

Vested Shares*

Unvested Shares**

August 8, 2017

Option

$6.88

62,735

35,226

February 14, 2018

Option

$25.79

38,125

22,875

February 13, 2019

Option

$29.78

26,250

43,750

February 14, 2020

Option

$17.87

10,000

70,000

June 30, 2020

RSUs

N/A

25,000

0



*Represents the number of shares of the Company’s common stock as to which the
Equity Award is deemed to be vested as of the Separation Date.

**Represents the number of shares of the Company’s common stock as to which the
Equity Award is deemed to be unvested, and forfeited for no consideration, as of
the Separation Date.



--------------------------------------------------------------------------------